 


 HR 23 ENR: National Windstorm Impact Reduction Act Reauthorization of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 23 
 
AN ACT 
To reauthorize the National Windstorm Impact Reduction Program, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the National Windstorm Impact Reduction Act Reauthorization of 2015. 2.Definitions (a)DirectorSection 203(1) of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15702(1)) is amended by striking Director of the Office of Science and Technology Policy and inserting Director of the National Institute of Standards and Technology. 
(b)LifelinesSection 203 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15702) is further amended— (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and 
(2)by inserting after paragraph (1) the following new paragraph:  (2)LifelinesThe term lifelines means public works and utilities, including transportation facilities and infrastructure, oil and gas pipelines, electrical power and communication facilities and infrastructure, and water supply and sewage treatment facilities.. 
(c)WindstormParagraph (5) of such section, as redesignated by subsection (b), is amended by inserting northeaster, after tropical storm,. 3.National Windstorm Impact Reduction ProgramSection 204 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703) is amended— 
(1)by striking subsections (a), (b), and (c) and inserting the following:  (a)EstablishmentThere is established the National Windstorm Impact Reduction Program, the purpose of which is to achieve major measurable reductions in the losses of life and property from windstorms through a coordinated Federal effort, in cooperation with other levels of government, academia, and the private sector, aimed at improving the understanding of windstorms and their impacts and developing and encouraging the implementation of cost-effective mitigation measures to reduce those impacts. 
(b)Responsibilities of program agencies 
(1)Lead agencyThe National Institute of Standards and Technology shall have the primary responsibility for planning and coordinating the Program. In carrying out this paragraph, the Director shall— (A)ensure that the Program includes the necessary components to promote the implementation of windstorm risk reduction measures by Federal, State, and local governments, national standards and model building code organizations, architects and engineers, and others with a role in planning and constructing buildings and lifelines; 
(B)support the development of performance-based engineering tools, and work with appropriate groups to promote the commercial application of such tools, including through wind-related model building codes, voluntary standards, and construction best practices; (C)request the assistance of Federal agencies other than the Program agencies, as necessary to assist in carrying out this Act; 
(D)coordinate all Federal post-windstorm investigations to the extent practicable; and (E)when warranted by research or investigative findings, issue recommendations to assist in informing the development of model codes, and provide information to Congress on the use of such recommendations. 
(2)National Institute of Standards and TechnologyIn addition to the lead agency responsibilities described under paragraph (1), the National Institute of Standards and Technology shall be responsible for carrying out research and development to improve model building codes, voluntary standards, and best practices for the design, construction, and retrofit of buildings, structures, and lifelines. (3)National science foundationThe National Science Foundation shall support research in— 
(A)engineering and the atmospheric sciences to improve the understanding of the behavior of windstorms and their impact on buildings, structures, and lifelines; and (B)economic and social factors influencing windstorm risk reduction measures. 
(4)National Oceanic and Atmospheric AdministrationThe National Oceanic and Atmospheric Administration shall support atmospheric sciences research to improve the understanding of the behavior of windstorms and their impact on buildings, structures, and lifelines. (5)Federal emergency management agencyThe Federal Emergency Management Agency shall— 
(A)support— (i)the development of risk assessment tools and effective mitigation techniques; 
(ii)windstorm-related data collection and analysis; (iii)public outreach and information dissemination; and 
(iv)promotion of the adoption of windstorm preparedness and mitigation measures, including for households, businesses, and communities, consistent with the Agency’s all-hazards approach; and (B)work closely with national standards and model building code organizations, in conjunction with the National Institute of Standards and Technology, to promote the implementation of research results and promote better building practices within the building design and construction industry, including architects, engineers, contractors, builders, and inspectors.; 
(2)by redesignating subsection (d) as subsection (c), and by striking subsections (e) and (f); and (3)by inserting after subsection (c), as so redesignated, the following new subsections: 
 
(d)Budget activitiesThe Director of the National Institute of Standards and Technology, the Director of the National Science Foundation, the Director of the National Oceanic and Atmospheric Administration, and the Director of the Federal Emergency Management Agency shall each include in their agency’s annual budget request to Congress a description of their agency’s projected activities under the Program for the fiscal year covered by the budget request, along with an assessment of what they plan to spend on those activities for that fiscal year. (e)Interagency Coordinating Committee on Windstorm Impact Reduction (1)EstablishmentThere is established an Interagency Coordinating Committee on Windstorm Impact Reduction, chaired by the Director or the Director's designee. 
(2)MembershipIn addition to the chair, the Committee shall be composed of— (A)the heads or such designees of— 
(i)the Federal Emergency Management Agency; (ii)the National Oceanic and Atmospheric Administration; 
(iii)the National Science Foundation; (iv)the Office of Science and Technology Policy; and 
(v)the Office of Management and Budget; and (B)the head of any other Federal agency, or such designee, the chair considers appropriate. 
(3)MeetingsThe Committee shall meet not less than once a year at the call of the Director of the National Institute of Standards and Technology. (4)General purpose and dutiesThe Committee shall oversee the planning and coordination of the Program. 
(5)Strategic planThe Committee shall develop and submit to Congress, not later than 1 year after the date of enactment of the National Windstorm Impact Reduction Act Reauthorization of 2015, a Strategic Plan for the Program that includes— (A)prioritized goals for the Program that will mitigate against the loss of life and property from future windstorms; 
(B)short-term, mid-term, and long-term research objectives to achieve those goals; (C)a description of the role of each Program agency in achieving the prioritized goals; 
(D)the methods by which progress towards the goals will be assessed; and (E)an explanation of how the Program will foster the transfer of research results into outcomes, such as improved model building codes. 
(6)Progress reportNot later than 18 months after the date of enactment of the National Windstorm Impact Reduction Act Reauthorization of 2015, the Committee shall submit to the Congress a report on the progress of the Program that includes— (A)a description of the activities funded under the Program, a description of how these activities align with the prioritized goals and research objectives established in the Strategic Plan, and the budgets, per agency, for these activities; 
(B)the outcomes achieved by the Program for each of the goals identified in the Strategic Plan; (C)a description of any recommendations made to change existing building codes that were the result of Program activities; and 
(D)a description of the extent to which the Program has incorporated recommendations from the Advisory Committee on Windstorm Impact Reduction. (7)Coordinated budgetThe Committee shall develop a coordinated budget for the Program, which shall be submitted to the Congress not later than 60 days after the date of the President’s budget submission for each fiscal year.. 
4.National Advisory Committee on Windstorm Impact ReductionSection 205 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15704) is amended to read as follows:  205.National Advisory Committee on Windstorm Impact Reduction (a)In generalThe Director of the National Institute of Standards and Technology shall establish an Advisory Committee on Windstorm Impact Reduction, which shall be composed of at least 7 and not more than 15 members who are qualified to provide advice on windstorm impact reduction and represent related scientific, architectural, and engineering disciplines, none of whom may be employees of the Federal Government, including— 
(1)representatives of research and academic institutions; (2)industry standards development organizations; 
(3)emergency management agencies; (4)State and local government; and 
(5)business communities, including the insurance industry. (b)AssessmentsThe Advisory Committee on Windstorm Impact Reduction shall offer assessments and recommendations on— 
(1)trends and developments in the natural, engineering, and social sciences and practices of windstorm impact mitigation; (2)the priorities of the Program’s Strategic Plan; 
(3)the coordination of the Program; (4)the effectiveness of the Program in meeting its purposes; and 
(5)any revisions to the Program which may be necessary. (c)CompensationThe members of the Advisory Committee established under this section shall serve without compensation. 
(d)ReportsAt least every 2 years, the Advisory Committee shall report to the Director on the assessments carried out under subsection (b) and its recommendations for ways to improve the Program. (e)CharterNotwithstanding section 14(b)(2) of the Federal Advisory Committee Act (5 U.S.C. App.), the Advisory Committee shall not be required to file a charter subsequent to its initial charter, filed under section 9(c) of such Act, before the termination date specified in subsection (f) of this section. 
(f)TerminationThe Advisory Committee shall terminate on September 30, 2017. (g)Conflict of interestAn Advisory Committee member shall recuse himself from any Advisory Committee activity in which he has an actual pecuniary interest.. 
5.Authorization of appropriationsSection 207 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15706) is amended to read as follows:  207.Authorization of appropriations (a)Federal Emergency Management AgencyThere are authorized to be appropriated to the Federal Emergency Management Agency for carrying out this title— 
(1)$5,332,000 for fiscal year 2015; (2)$5,332,000 for fiscal year 2016; and 
(3)$5,332,000 for fiscal year 2017. (b)National Science FoundationThere are authorized to be appropriated to the National Science Foundation for carrying out this title— 
(1)$9,682,000 for fiscal year 2015; (2)$9,682,000 for fiscal year 2016; and 
(3)$9,682,000 for fiscal year 2017. (c)National Institute of Standards and TechnologyThere are authorized to be appropriated to the National Institute of Standards and Technology for carrying out this title— 
(1)$4,120,000 for fiscal year 2015; (2)$4,120,000 for fiscal year 2016; and 
(3)$4,120,000 for fiscal year 2017. (d)National Oceanic and Atmospheric AdministrationThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration for carrying out this title— 
(1)$2,266,000 for fiscal year 2015; (2)$2,266,000 for fiscal year 2016; and 
(3)$2,266,000 for fiscal year 2017..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 